Citation Nr: 1648008	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for basal cell and squamous cell carcinoma to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to April 1977, to include service in Vietnam from October 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of basal cell and squamous cell carcinoma in service and no competent medical evidence linking the Veteran's current basal cell and squamous cell carcinoma with his period of service to include his presumed exposure to herbicides. 


CONCLUSION OF LAW

Service connection for basal cell and squamous cell carcinoma is not established. 38 U.S.C.A.§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his basal cell and squamous cell carcinoma is related to his service with the United States Army from October 1968 through December 1970.  Specifically, the Veteran argues that his basal cell and squamous cell carcinoma is the result of his exposure to toxins, to include herbicides, during his service in Vietnam.

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

VA need not conduct an examination with respect to the claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no evidence that suggests a causal link between the Veteran's basal cell and squamous cell carcinoma and any incident of active duty.  Indeed, in view of the absence of basal cell and squamous cell carcinoma during military service and the 33 year gap between the claimed disorder and active duty, relating the Veteran's current basal cell and squamous cell carcinoma to his military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders.  38 C.F.R. § 3.309(e).  Basal cell and squamous cell carcinoma are not conditions which VA presumes as due to Agent Orange exposure; however, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Analysis

The Veteran's service treatment records are negative for findings related to basal cell and squamous cell carcinoma in service.  Significantly, the Veteran's September 1968 enlistment examination and his August 1975 and December 1976 examinations all show normal "skin, lymphatics."  

VA treatment records show that the Veteran went to a primary care physician at the Beckley VA Medical Center (VAMC) in April 2010 and complained of his skin lesions.  In September 2010, the Veteran was given a dermatology consultation at the VAMC to obtain further evaluation of his skin lesions.  The clinician noted that there were multiple areas of sun damage on the Veteran's arms.  The Veteran was scheduled for a biopsy and the pathology results diagnosing the Veteran with basal cell and squamous cell carcinoma were sent to the Veteran in December 2010.

The Veteran contends that his basal cell and squamous cell carcinoma is related to his exposure to various toxins, to include his presumed exposure to herbicides, during his military service in Vietnam.  However, he has not explained what toxins he was exposed to, other than herbicides, and has not provided any medical nexus opinion relating his basal cell and squamous cell carcinoma to his exposure to toxins during his military service.  

The Board finds that the preponderance of the evidence is against service connection for basal cell and squamous cell carcinoma on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, basal cell and squamous cell carcinoma is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no evidence of basal cell and squamous cell carcinoma in service.  As above, the Veteran's September 1968, August 1975 and December 1976 examinations show normal "skin, lymphatics."  In fact, there is no record of any skin issues, to include basal cell and squamous cell carcinoma until April 2010, approximately 33 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's basal cell and squamous cell carcinoma to the Veteran's active military service.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began seeing symptoms of basal cell and squamous cell carcinoma during military service or within one year of service.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The Veteran's claim for service connection includes his own assertion that his current basal cell and squamous cell carcinoma is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current basal cell and squamous cell carcinoma is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for basal cell and squamous cell carcinoma and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for basal cell and squamous cell carcinoma is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


